MEMORANDUM**
Antelma Delgado and her brother, Bricio Delgado, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order, on remand from this court, dismissing their appeal from an immigration judge’s (“IJ”) order denying cancellation of removal. We have *615jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny the petition for review.
We remanded the case to the BIA for reconsideration in light of In re Monreal-Aguinaga, 23 I. & N. Dec. 56 (BIA 2001). The BIA acted within its authority in determining, without remanding to the IJ, that Petitioners failed to demonstrate exceptional and extremely unusual hardship. 8 C.F.R. § 1003.1(d)(3)(ii) (“The [BIA] may review questions of law, discretion, and judgment and all other issues in appeals from decisions of immigration judges de novo”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.